DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the diagnostic device being configured to diagnose the leakage of pressurized fluid on the basis of at least one pressure control actuating signal for controlling a valve arrangement provided for closed- loop pressure control of the pressure chamber” in claim 1.  Note that claims 2-12 include variations of the functional language following the diagnostic device and invoke interpretation under 35 USC 112(f) as well.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the diagnostic device is software (see page 8, lines 24 and 25 of the specification).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
While the specification is enabling for an example set forth in the specification starting on page 9, the specification does not reasonably provide enablement for every conceivable means for achieving the stated purpose (see MPEP 2164.08(a)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the diagnostic device being configured to diagnose the leakage of pressurized fluid on the basis of at least one pressure control actuating signal for controlling a valve arrangement provided for closed- loop pressure control of the pressure chamber”.  This appears to be an indefinite, unbounded functional limitation. The metes and bounds of limitation are unclear. Furthermore, the claim element is a limitation that appears to invoke interpretation under 35 U.S.C. 112(f). The limitation uses a generic placeholder “device” coupled with functional language “being configured to diagnose the leakage of pressurized fluid on the basis of at least one pressure control actuating signal for controlling a valve arrangement provided for closed- loop pressure control of the pressure chamber” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  When a claim limitation invokes interpretation under 35 USC 112(f) as a means for performing a particular function and then discloses only software as the structure designed to perform, that function amounts to pure functional claiming. Because software can be programmed to perform very different tasks in very different ways, simply disclosing software as the structure designated to perform a particular function does not limit the scope of the claim to “the corresponding structure, material, or acts” that perform the function, as required by 35 USC 112(f).  As such, in the absence of structure disclosed in the specification to perform those functions, the claim limitation lacks specificity, rendering the claim as a whole invalid for indefiniteness under 35 USC 112(b).  Note that claims 2-12 have additional functional language and similar issues with indefiniteness pertain to those claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 15 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wussmann et alia (US Patent Number 5,873,230), hereinafter “Wussmann”.
	Re claim 1, Wussmann discloses a diagnostic device for diagnosing leakage of pressurized fluid from at least one pressure chamber to which a pressurized fluid can be applied, the diagnostic device being configured to diagnose the leakage of pressurized fluid on the basis of at least one pressure control actuating signal for controlling a valve arrangement provided for closed- loop pressure control of the pressure chamber (see the abstract and col. 5, line 3 to col. 6, line 28).
	Re claim 13, Wussmann discloses a control device comprising a diagnostic device according to claim 1 and the valve arrangement (see Figs. 1-3), wherein the control device is adapted to perform the closed-loop pressure control and to provide the pressure control actuating signal as part of the closed-loop pressure control (see the abstract and col. 5, line 3 to col. 6, line 28).
	Re claim 15, Wussmann discloses a fluidic system comprising a control device according to claim 13 and a fluidic actuator (see Figs. 1-3), wherein the control device is configured to perform a closed-loop pressure control of the fluidic actuator and to provide, within the closed-loop pressure control, at least one electrical pressure control actuating signal for the actuation of the valve arrangement, and the diagnostic device is configured to diagnose pressurized fluid leakage on the basis of the at least one electrical pressure control actuating signal (see the abstract and col. 5, line 3 to col. 6, line 28).

Claims 1 and 13-15 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junk et alia (US Patent Number 6,678,584), hereinafter “Junk”.
	Re claim 1, Junk discloses a diagnostic device for diagnosing leakage of pressurized fluid from at least one pressure chamber to which a pressurized fluid can be applied, the diagnostic device being configured to diagnose the leakage of pressurized fluid on the basis of at least one pressure control actuating signal for controlling a valve arrangement provided for closed- loop pressure control of the pressure chamber (see the abstract, Fig. 1, and cols. 2-10).
	Re claim 13, Junk discloses a control device comprising a diagnostic device according to claim 1 and the valve arrangement (10), wherein the control device is adapted to perform the closed-loop pressure control and to provide the pressure control actuating signal as part of the closed-loop pressure control (see the abstract and Fig. 1 and cols. 2-10).
	Re claim 14, Junk discloses the control device according to claim 13, wherein the control device is configured to perform a closed-loop position control of an actuator member of a fluidic actuator, and is configured to switch from the closed-loop position control to the closed-loop pressure control of the fluidic actuator (see Fig. 1 and the discussion of both the pressure and displacement sensors).
	Re claim 15, Junk discloses a fluidic system comprising a control device according to claim 13 and a fluidic actuator (12), wherein the control device is configured to perform a closed-loop pressure control of the fluidic actuator and to provide, within the closed-loop pressure control, at least one electrical pressure control actuating signal for the actuation of the valve arrangement, and the diagnostic device is configured to diagnose pressurized fluid leakage on the basis of the at least one electrical pressure control actuating signal (see the abstract and Fig. 1 and cols. 2-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner works a part-time schedule and can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753